Title: To Benjamin Franklin from Valltravers, 21 September 1777
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Dear Sir
Rockhall, near Bienne, in Switzerland;Sunday, Septr. 21. 1777.
The Republicks of Switzerland have been treated with the same Contempt by the present Rulers of G. Britain as all other States and Républicks in Europe. A private Secretary to Mr. Norton has been these several Years, and during the whole Negotiation of the inclosed Treaty of alliance with France, the only Representative of his Brittish Majesty amongst us, to Support our civil and religious as well as political Liberties; And Mr. Norton permitted to enjoy his Pension in England, as Minister to the Cantons, considered as a Sine Cure: Here inclosed is the Fruit of this Neglect! I add to it a Copy of Verses, sent by Voltaire, on the Occasion to Comte de Vergennes, the french Ambassador, President of the Parliament of Dijon, and Brother to the Minister of Foreign Affairs. I got them last Wednesday, when I went to Soleures to dine with his Excellency, and to take my Leave. He now proceeds to Venise, to Secure that Republick also in the Bourbonian Interest. Portugal, you know, is allready secured. Russia, we hear, is now brought to consent, at least, to protect Hannover with 20,000 Men; whilst the King Elector debarrs that Electorate of all its Troops, to recrute his royal armies in America. Even this is more than what it can be the Interest of the Empress Catharine to grant; and therefore must be doubted.
The Emperor’s aversion to Republicks has been pretty conspicuous, in his crossing this Country without admitting any Magistrate, and without Stopping, but a few Hours. At Berne, he visited Haller, but would not see Voltaire, at Fernay. At Basle he saw but a Printseller, Mechel.
Your adversaries are now crowing on Burgoin’s Success in Canada; which, indeed, Cannot fail protracting the Evils of this Contest, and even that is bad enough. Another Mischief, arising from it, is the Impression it makes on the French Cabinet, in your Disfavor. I do not despair for all that. Patience, Perseverance, and Trust in Providence, will and must end in a glorious Triumph of your good Cause!
Should it ever want Support from this my native Country, in Men, or Money, I don’t doubt, but it Might be obtained. If acceptable, please to command my utmost Endeavors, and best Services in my Power. I shall not leave this Place till November, when ordered by the Elector Palatine to repair to other Duties.
May your Struggles for reasonable and lasting Liberty meet with Success equal to your Fortitude, And to the good Wishes of Dear Sir! Your never ceasing Friend and obedient humble Servant
Rh. Valltravers.
My best Respects waite on Mr. Deane, on Mr. Franklin, on the Chaumont, and Grand-Families, on Cte. d’Eyke.

P.S. A Letter received of Dr. Ziegler from Zürick, one of our best natural Philosophers, mentions his having seen the Chevalier de Volta of Como, with great satisfaction, exhibiting at Zuric his astonishing, very ingenious Experiments, made with an Electrophore of his Invention; as also on putride, marshy and inflammable air; showing the whole with equal complaisance and Dexterity.

 
Notation: Valtravers Sept. 21. 77.
